

117 HR 38 IH: Concealed Carry Reciprocity Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 38IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Hudson (for himself, Mr. Allen, Mr. Babin, Mr. Balderson, Mr. Barr, Mr. Bishop of North Carolina, Mrs. Boebert, Mr. Brooks, Mr. Budd, Mr. Calvert, Mr. Chabot, Mr. Cline, Mr. Cloud, Mr. Davidson, Mr. Duncan, Mr. Fulcher, Mr. Ferguson, Mr. Gaetz, Mr. Gosar, Mrs. Greene of Georgia, Mr. Grothman, Mr. Higgins of Louisiana, Mr. Hill, Mr. Johnson of Ohio, Mr. Joyce of Pennsylvania, Mr. Kelly of Pennsylvania, Mr. Kinzinger, Mr. LaMalfa, Mr. Lamborn, Mr. Long, Mr. Mooney, Mr. Mullin, Mr. Nehls, Mr. Norman, Mr. Palazzo, Mr. Palmer, Mr. Posey, Mr. Reschenthaler, Mr. Rouzer, Mr. Rutherford, Mr. Steube, Mr. Taylor, Mrs. Wagner, Mr. Waltz, Mr. Weber of Texas, Mr. Zeldin, Mr. Crenshaw, Mr. Rice of South Carolina, Mr. Gooden of Texas, Mr. Bucshon, Mr. Wittman, Mr. Biggs, Ms. Stefanik, Mr. Meuser, Mr. Armstrong, Mr. Womack, Mr. Bacon, Mrs. Lesko, Mr. Simpson, Mr. Walberg, Mr. McKinley, Mr. Gonzalez of Ohio, Mr. Stivers, Mr. Cole, Mr. Hagedorn, Mr. Kustoff, Mr. Banks, Mr. Garcia of California, Mr. Hern, Mr. Newhouse, Mr. Brady, Mr. Huizenga, Mr. Austin Scott of Georgia, Mr. Buchanan, Mr. Green of Tennessee, Mr. Smith of Missouri, Mr. Stewart, Mr. Timmons, Mr. Emmer, Mr. Westerman, Mr. Murphy of North Carolina, Mr. Wright, Ms. Herrera Beutler, Mr. Schweikert, Mr. Williams of Texas, Mr. Bergman, Mr. Latta, Mrs. Walorski, Mr. Jacobs of New York, Mr. Burchett, Mr. Estes, Mr. Crawford, Mr. Wenstrup, Mr. Comer, Mr. Roy, Mr. Hice of Georgia, Mr. Moore of Alabama, Mr. DesJarlais, Mr. Thompson of Pennsylvania, Mr. Luetkemeyer, Mr. Amodei, Mr. Rogers of Alabama, Mr. Smucker, Mr. Mast, Mr. Loudermilk, Mr. Stauber, Mr. Guest, Mr. McHenry, Mr. Cawthorn, Mr. Dunn, Mr. Gibbs, Mrs. Spartz, Mrs. Hartzler, Mr. Jackson, Mr. Harris, Mr. Upton, Mr. Gohmert, Mr. Baird, Mr. Smith of Nebraska, Mr. Arrington, Mr. Johnson of South Dakota, Mr. Clyde, Mr. Carter of Texas, Ms. Granger, Mr. Jordan, Mr. Johnson of Louisiana, Mr. LaHood, Mrs. Bice of Oklahoma, Mr. Buck, Mr. Cuellar, Mr. Perry, Mr. Curtis, Mr. Vicente Gonzalez of Texas, Mr. Rodney Davis of Illinois, Mr. Scalise, Mr. Rose, Mr. Bishop of Georgia, Mr. Tiffany, Mr. Graves of Missouri, Mr. McClintock, Ms. Cheney, Mr. Pfluger, Mrs. Cammack, Mr. Carter of Georgia, Mr. Burgess, Mr. Webster of Florida, Mr. Rogers of Kentucky, Mr. Aderholt, Mr. Steil, Mr. Fallon, Mr. Reed, Mr. Moore of Utah, Mr. Guthrie, Ms. Mace, and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide a means by which nonresidents of a State whose residents may carry concealed firearms may also do so in the State.1.Short titleThis Act may be cited as the Concealed Carry Reciprocity Act.2.Reciprocity for the carrying of certain concealed firearms(a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:926D.Reciprocity for the carrying of certain concealed firearms(a)Notwithstanding any provision of the law of any State or political subdivision thereof (except as provided in subsection (b)) and subject only to the requirements of this section, a person who is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm, who is carrying a valid identification document containing a photograph of the person, and who is carrying a valid license or permit which is issued pursuant to the law of a State and which permits the person to carry a concealed firearm or is entitled to carry a concealed firearm in the State in which the person resides, may possess or carry a concealed handgun (other than a machine gun or destructive device) that has been shipped or transported in interstate or foreign commerce, in any State that—(1)has a statute under which residents of the State may apply for a license or permit to carry a concealed firearm; or(2)does not prohibit the carrying of concealed firearms by residents of the State for lawful purposes.(b)This section shall not be construed to supersede or limit the laws of any State that—(1)permit private persons or entities to prohibit or restrict the possession of concealed firearms on their property; or(2)prohibit or restrict the possession of firearms on any State or local government property, installation, building, base, or park.(c)(1)A person who carries or possesses a concealed handgun in accordance with subsections (a) and (b) may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision thereof related to the possession, transportation, or carrying of firearms unless there is probable cause to believe that the person is doing so in a manner not provided for by this section. Presentation of facially valid documents as specified in subsection (a) is prima facie evidence that the individual has a license or permit as required by this section.(2)When a person asserts this section as a defense in a criminal proceeding, the prosecution shall bear the burden of proving, beyond a reasonable doubt, that the conduct of the person did not satisfy the conditions set forth in subsections (a) and (b).(3)When a person successfully asserts this section as a defense in a criminal proceeding, the court shall award the prevailing defendant a reasonable attorney’s fee.(d)(1)A person who is deprived of any right, privilege, or immunity secured by this section, under color of any statute, ordinance, regulation, custom, or usage of any State or any political subdivision thereof, may bring an action in any appropriate court against any other person, including a State or political subdivision thereof, who causes the person to be subject to the deprivation, for damages or other appropriate relief.(2)The court shall award a plaintiff prevailing in an action brought under paragraph (1) damages and such other relief as the court deems appropriate, including a reasonable attorney’s fee.(e)In subsection (a):(1)The term identification document means a document made or issued by or under the authority of the United States Government, a State, or a political subdivision of a State which, when completed with information concerning a particular individual, is of a type intended or commonly accepted for the purpose of identification of individuals.(2)The term handgun includes any magazine for use in a handgun and any ammunition loaded into the handgun or its magazine.(f)(1)A person who possesses or carries a concealed handgun under subsection (a) shall not be subject to the prohibitions of section 922(q) with respect to that handgun.(2)A person possessing or carrying a concealed handgun in a State under subsection (a) may do so in any of the following areas in the State that are open to the public:(A)A unit of the National Park System.(B)A unit of the National Wildlife Refuge System.(C)Public land under the jurisdiction of the Bureau of Land Management.(D)Land administered and managed by the Army Corps of Engineers.(E)Land administered and managed by the Bureau of Reclamation.(F)Land administered and managed by the Forest Service..(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following:926D. Reciprocity for the carrying of certain concealed firearms..(c)SeverabilityNotwithstanding any other provision of this Act, if any provision of this section, or any amendment made by this section, or the application of such provision or amendment to any person or cir­cum­stance is held to be unconstitutional, this section and amendments made by this section and the application of such provision or amendment to other persons or circumstances shall not be affected thereby.(d)Effective dateThe amendments made by this section shall take effect 90 days after the date of the enactment of this Act.